DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
In claim 5, “0-50 g/ft3” is not specie of an oxidation catalyst.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0161679 A1.

Please also note that paragraph number 15 in the US 2014/0161679 A1 reference also mentions the use of titania as the urea hydrolysis catalyst, as embraced in the scope of at least the Applicants’ dependent claim 3.
Please also note that paragraph number 14 in this US 2014/0161679 A1 also mentions that the oxidation catalyst may be a platinum group metal supported on inorganic oxides (such as alumina, silica, titania, zirconia, etc.), as embraced in the scope of at least the Applicants’ dependent claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-5, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0161679 A1.
Claims 1-5, 11 and 14 are submitted to be obvious and/or meet by the teachings provided in this US 2014/0161679 A1 for reasons set forth in the previous rejection.  Please note that anticipation is submitted to be the epitome of obviousness.
The difference between the Applicants’ claims and this US 2014/0161679 A1 is that the Applicant’s dependent claim 8 also defines the cross-sectional shape of the first section of the catalyst as being circular, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because such a selection of the particular shape of 

Allowable Subject Matter
The Applicants’ dependent claims 6, 7, 9, 10, 12 and 13 have been allowed over this U. S. 2014/0161679 A1 because the limitations described in these claims 6, 7, 9, 10, 12 and 13 are not taught or suggested in this U. S. 2014/0161679 A1.

References Made of Record
The following additional references from the examiner’s search are also made of record:
DE 010335265 B4; GB 2 452 613 A and also U. S. Pat. 6,896,000 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736